DETAILED ACTION
Claims 1-20 have been examined. Claims 1-3, 5-12, 14-18 and 20 are rejected. Claims  4, 13 and 19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “natural language unit” in claims 1, 6, 8, 10, 14, 17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-12, 14-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-10, 12 and 15-18 of U.S. Patent No. 10897433. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 10 and 17, claims 1, 10 and 17 of Application No. 17152393 correspond to claims 1, 10 and 17 of U.S. Patent No. 10897433. See the table below regarding claim 1. Claims 10 and 17 of Application No. 17152393 recite similar features to claim 1 of Application No. 17152393. Likewise, claims 10 and 17 of U.S. Patent No. 10897433 recite similar features to claim 1 of U.S. Patent No. 10897433. Therefore, the table below also applies to claims 10 and 17 of Application No. 17152393 and claims 10 and 17 of U.S. Patent No. 10897433.

Application No. 17152393
U.S. Patent No. 10897433
Claims 1, 10 and 17. A method comprising: receiving, at a group messaging service configured to manage audio messaging between a plurality of user nodes in a group, a recorded audio message from a first user node in the group; determining, at the group messaging service, that the recorded audio message includes a bot command 


executing the bot command, including: accessing a data structure for the group via the group messaging service to determine, from a plurality of voice libraries, a selected voice library associated with the bot member node to process the recorded audio, a voice library including a specific combination of a speech-to-text engine and a natural language unit configured to convert a received message into enhanced text in a format suited to processing by the bot member node; 

processing the recorded audio message via the selected voice library; and providing the enhanced text to the bot member node.


selecting a selected voice library from a plurality of voice libraries to process the recorded audio, a voice library including both a speech-to-text engine and a natural language unit configured to convert a received message into enhanced text in a format suited to processing by the bot; processing, by the selected voice library, the recorded audio to produce the enhanced text comprising the request;



sending, by the group messaging service, the enhanced text to the bot; receiving, at the group messaging service, a reply from the bot, the reply comprising information indicating completion of the 


Regarding claims 2-3, 5-7, 9, 11-12, 14-16, 18 and 20, claims 2-3, 5-7, 9, 11-12, 14-16, 18 and 20 of Application No. 17152393 correspond respectively to claims 1, 4, 2-3, 5, 9, 10, 15, 12, 5, 16, 17 and 18 of U.S. Patent No. 10897433.

Claims 1, 5-7, 10, 14-15, 17 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 10, 13 and 15-17 of U.S. Patent No. 11127636. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 10 and 17, claims 1, 10 and 17 of Application No. 17152393 correspond to claims 1, 10 and 16 of U.S. Patent No. 11127636. See the table below regarding claim 1. Claims 10 and 17 of Application No. 17152393 recite similar features to claim 1 of Application No. 17152393. Likewise, claims 10 and 16 of U.S. Patent No. 11127636 recite similar features to claim 1 of U.S. Patent No. 11127636. Therefore, the table below also applies to claims 10 and 17 of Application No. 17152393 and claims 10 and 16 of U.S. Patent No. 11127636.

Application No. 17152393
U.S. Patent No. 11127636






executing the bot command, including: accessing a data structure for the group via the group messaging service to determine, from a plurality of voice libraries, a selected voice library associated with the bot member node to process the recorded audio, a voice 

processing the recorded audio message via the selected voice library; and providing the enhanced text to the bot member node.


in response to determining the bot member is a member of the group, accessing a bot entry in the data structure corresponding to the bot identifier, the bot entry including an indicator of a voice library corresponding to the bot member, voice libraries including a set of 

processing, by a selected voice library, the recorded audio to produce a modified message in the target format suited to the bot member; and sending, by the group messaging service, the modified message to the bot member.



Regarding claims 5-7, 14-15 and 20, claims 5-7, 14-15 and 20 of Application No. 17152393 correspond respectively to claims 1, 7, 2, 15, 13 and 17 of U.S. Patent No. 11127636.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 10-12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPub 2015/0185996) in view of Basye et al. (U.S. PGPub 2016/0379638) further in view of Montet et al. (U.S. PGPub 2003/0220972).

Regarding claims 1, 10 and 17, Brown teaches A method comprising: receiving, at a group messaging service configured to manage audio messaging between a plurality of user nodes in a group, a recorded audio message from a first user node in the group; (Brown, see figs. 1, 2, 4 and 17; paragraph 0035 where Each virtual assistant of the virtual assistant team 102 is configured for multi-modal input/output (e.g., receive and/or respond in audio or speech...; see paragraphs 0064-0066 where Message information describing a message that has been sent via a messaging service (e.g., a text message, an email, an instant messaging message, a telephone call (audio), etc.). The messaging information may identify the content of the message, who the message 
determining, at the group messaging service, that the recorded audio message includes a bot command directed to a bot member node of the group; (Brown, see figs. 8-11 virtual assistant groups; paragraph 0035 where Each virtual assistant of the virtual assistant team 102 is configured for multi-modal input/output (e.g., receive and/or respond in audio or speech...; see paragraph 0111 where  if a user desires to schedule a meeting with another user (users in a group), the user may communicate this desire to a virtual assistant and the virtual assistant may communicate with the other user's virtual assistant to schedule the meeting...; see paragraph 0140 where he user requests "Do I need to pay any bills?,"...; see paragraph 0051)
executing the bot command, including: accessing a data structure for the group via the group messaging service to determine, from a plurality of voice libraries, a selected voice library associated with the bot member node to process the recorded audio, (Brown, see paragraph 0051 where If the input is speech input, the input processing module 208 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. Additionally, or alternatively, the input processing module 208 may utilize Natural Language Processing 
However, Brown does not explicitly teach a voice library including a specific combination of a speech-to-text engine and a natural language unit configured to convert a received message into enhanced text in a format suited to processing by the bot member node;
processing the recorded audio message via the selected voice library; and
Basye teaches a voice library including a specific combination of a speech-to-text engine and a natural language unit configured to convert a received message into enhanced text in a format suited to processing by the bot member node; (Basye, see fig. 1; see paragraph 0025 where arrive at the server encoded, in which case they may be decoded prior to processing by the processor executing the speech recognition engine 258…; see paragraph 0081 where Each voice corpus may include a speech unit database. The speech unit database may be stored in TTS storage 320, in storage 312, or in another storage component. For example, different unit selection databases may be stored in TTS voice unit storage 372. Each speech unit database includes recorded speech utterances with the utterances' corresponding text aligned to the utterances. A speech unit database may include many hours of recorded speech (in the form of audio waveforms, feature vectors, or other formats), which may occupy a significant amount of storage. The unit samples in the speech unit database may be classified in a variety of ways including by phonetic unit (phoneme, diphone, word, etc.)...)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Brown and Basye to provide the technique of a voice library including a specific combination of a speech-to-text engine and a natural language unit configured to convert a received message into enhanced text in a format suited to processing by the bot member node and processing the recorded audio 
However, Brown-Basye does not explicitly teach providing the enhanced text to the bot member node.
Montet teaches providing the enhanced text to the bot member node. (Montet, see figs 3 and 25-28; see paragraph 0034 where The server 34 connects to the IM clients 32 (i.e., Amy and Bob), the IM ChatBots 36, and the UnivBot 18. In this way the Amy and Bob receive and send messages, ChatBot No. 1 and ChatBot No. 2 receive messages and send translation messages, and the UnivBot 18 receives feedback and sends commands.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Brown-Basye and Montet to provide the technique of providing the enhanced text to the bot member node of Montet in the system of Brown-Basye in order to provide a flexible way that is easy to use in a chat room environment (Montet, see paragraph 0007).

Regarding claims 2 and 11, Brown-Basye-Montet teaches further comprising: receiving, at the group messaging service, a reply from the bot member node comprising (Brown, see fig. 11; see paragraph 0140 where the user requests "Do I need to pay any bills?," as illustrated by a conversation item 1104. Based on this information, the executive assistant virtual assistant may determine that a finance virtual assistant is 
information indicating completion of the bot command; and (Brown, see figs. 13 and 17; see paragraph 0188 where conversation items may be caused to be output via the conversation user interface to represent the communication between the virtual assistants...conversation item may indicate that the task has been completed (e.g., an icon for a calendar event that has been scheduled, an icon for a flight that has been booked, and so on)…)
transmitting a completion message to the group indicating completion of the bot command. (Montet, see fig. 39 Amy (user node), Bob (second user node) and ENG FRE bot (a bot) says Bonjour!; see fig. 40; see paragraph 0178 where ENG-FRE bot and FRA-ENG bot display in the conversation the translation results. FIG. 39 shows Amy and Bob saying "Hello!" ...; this indicates that the result "Bonjour!" is a group reply sent to Amy and Bob indicating that the translation has been completed)
The motivation regarding to the obviousness to claims 1, 10 and 17 also applies to claims 2 and 11.

Regarding claims 3 and 12, Brown-Basye-Montet teaches further comprising: determining a type of bot the bot member node is between: a group bot responsive to any member of the group; a user bot responsive to only the first user node; (Brown, see figs. 4, 11 and 16; see paragraphs 0018-0019 where the trainer may submit a trained version of a virtual assistant to be offered for acquisition to users. Here, the user may submit one of the virtual assistants that is selected below the heading "Your Virtual 
transmitting the completion message to a plurality of user nodes in the group when the bot member node is a group bot; and (Brown, see figs. 13 and 17; see paragraph 0188 where conversation items may be caused to be output via the conversation user interface to represent the communication between the virtual assistants...conversation item may indicate that the task has been completed (e.g., an icon for a calendar event that has been scheduled, an icon for a flight that has been booked, and so on)…)
transmitting the completion message to only the first user node when the bot member node is a user bot. (Brown, see figs. 13 and 17; see paragraph 0188 where conversation items may be caused to be output via the conversation user interface to represent the communication between the virtual assistants...conversation item may 

Regarding claims 6, 14 and 20, Brown-Basye-Montet teaches further comprising: receiving the recorded audio message as encoded audio at the group messaging service; (Basye, see fig. 1; see paragraph 0025 where arrive at the server encoded, in which case they may be decoded prior to processing by the processor executing the speech recognition engine 258…; see paragraph 0081 where Each voice corpus may include a speech unit database. The speech unit database may be stored in TTS storage 320, in storage 312, or in another storage component. For example, different unit selection databases may be stored in TTS voice unit storage 372. Each speech unit database includes recorded speech utterances with the utterances' corresponding text aligned to the utterances. A speech unit database may include many hours of recorded speech (in the form of audio waveforms, feature vectors, or other formats), which may occupy a significant amount of storage. The unit samples in the speech unit database may be classified in a variety of ways including by phonetic unit (phoneme, diphone, word, etc.)...; see figs. 6A-6B; see paragraph 0090 where processing on the input audio to determine utterance text. The system may also perform NLU or further processing on the utterance text. The system may send (612) the utterance text, semantic notes, and/or other data to a command processor for execution. The system may then execute (614) a command associated with the utterance using the utterance text and the indicator of speech quality, thus customizing the output based on the input speech)

converting, by the speech-to-text engine of the selected voice library, the decoded audio to decoded text; and (Basye, see fig. 1; see paragraph 0025 where arrive at the server encoded, in which case they may be decoded prior to processing by the processor executing the speech recognition engine 258…; see paragraph 0081 
enhancing, by the natural language unit of the selected voice library, the decoded text to create the enhanced text. (Basye, see fig. 1; see paragraph 0025 where arrive at the server encoded, in which case they may be decoded prior to processing by the processor executing the speech recognition engine 258…; see paragraph 0081 where Each voice corpus may include a speech unit database. The speech unit database may be stored in TTS storage 320, in storage 312, or in another storage component. For example, different unit selection databases may be stored in TTS voice unit storage 372. Each speech unit database includes recorded speech utterances with the 
The motivation regarding to the obviousness to claims 1, 10 and 17 also applies to claims 6, 14 and 20.

Regarding claim 8, Brown-Basye-Montet teaches wherein: one of the speech-to-text engine and the natural language unit are remote from the group messaging service; and (Basye, see figs. 2 and 3; see paragraph 0022 where An ASR process 250 converts the audio data 111 into text. The ASR transcribes audio data into text data representing the words of the speech contained in the audio data. The text data may then be used by other components for various purposes, such as executing system commands, inputting data, etc. A spoken utterance in the audio data is input to a processor configured to perform ASR which then interprets the utterance based on the 
the other of the speech-to-text engine and the natural language unit are located at the group messaging service. (Basye, see figs. 2 and 3; see paragraph 0067 where TTS module/processor 314 includes a TTS front end (TTSFE) 316, a speech synthesis engine 318, and TTS storage 320. The TTSFE 316 transforms input text data (for example from command processor 290) into a symbolic linguistic representation for processing by the speech synthesis engine 318. The speech synthesis engine 318 compares the annotated phonetic units models and information stored in the TTS storage 320 for converting the input text into speech...)
The motivation regarding to the obviousness to claims 1, 10 and 17 also applies to claim 8.

Regarding claim 18, Brown-Basye-Montet teaches the processor further configured to: determine a type of bot the bot member node is between: a group bot responsive to any member of the group; a user bot responsive to only the first user node; (Brown, see fig. 11; see paragraph 0140 where the user requests "Do I need to pay any bills?," as illustrated by a conversation item 1104. Based on this information, the executive assistant virtual assistant may determine that a finance virtual assistant is needed, since the executive assistant virtual assistant may not have access to any bill information...)
receive a reply from the bot member node comprising information indicating completion of the bot command; (Brown, see figs. 13 and 17; see paragraph 0188 
transmit a completion message to a plurality of user nodes in the group when the bot member node is a group bot; and (Montet, see fig. 39 Amy (user node), Bob (second user node) and ENG FRE bot (a bot) says Bonjour!; see fig. 40; see paragraph 0178 where ENG-FRE bot and FRA-ENG bot display in the conversation the translation results. FIG. 39 shows Amy and Bob saying "Hello!" ...; this indicates that the result "Bonjour!" is a group reply sent to Amy and Bob indicating that the translation has been completed)
transmit the completion message to only the first user node when the bot member node is a user bot. (Montet, see fig. 39 Amy (user node), Bob (second user node) and ENG FRE bot (a bot) says Bonjour!; see fig. 40; see paragraph 0178 where ENG-FRE bot and FRA-ENG bot display in the conversation the translation results. FIG. 39 shows Amy and Bob saying "Hello!" ...; this indicates that the result "Bonjour!" is a group reply sent to Amy and Bob indicating that the translation has been completed)
The motivation regarding to the obviousness to claims 1, 10 and 17 also applies to claim 18.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown-Basye-Montet in view of Typrin (U.S. PGPub 2015/0088514 ).

Regarding claim 5, Brown-Basye-Montet teaches all the features of claim 1. However, Brown-Basye-Montet does not explicitly teach wherein: the recorded audio message includes a bot identifier that identifies the bot member node; and
the method further comprises determining the selected voice library from the data structure based on the bot identifier.
Typrin teaches wherein: the recorded audio message includes a bot identifier that identifies the bot member node; and (Typrin, see fig. 1; see paragraph 0028 where the user 102(1) states the following at 128(2): "I don't know. Virtual assistant (identifier), what is the temperature supposed to be tomorrow?" In this example, in response to identifying the predefined phrase "virtual assistant", the invocation module 120 invokes the speech-recognition engine 122, which identifies the voice command from 128(2)...)
the method further comprises determining the selected voice library from the data structure based on the bot identifier. (Typrin, see fig. 1; see paragraph 0028 where the user 102(1) states the following at 128(2): "I don't know. Virtual assistant (identifier), what is the temperature supposed to be tomorrow?" In this example, in response to identifying the predefined phrase "virtual assistant", the invocation module 120 invokes the speech-recognition engine 122, which identifies the voice command from 128(2)...; see paragraph 0009)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Brown-Basye-Montet and Typrin to provide the technique of the recorded audio message includes a bot identifier that identifies the bot member node and determining the selected voice library from the data structure based .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Basye-Montet in view of Seshan (U.S. PGPub 2017/0163781).

Regarding claims 7 and 15, Brown-Basye-Montet teaches all the features of claims 1 and 10. However, Brown-Basye-Montet does not explicitly teach further comprising: sending the recorded audio message, by the group messaging service, to a plurality of user nodes in the group besides the first user node.
Seshan teaches further comprising: sending the recorded audio message, by the group messaging service, to a plurality of user nodes in the group besides the first user node. (Seshan, see paragraph 0015 where a user to send a message or recorded voice message to all member call buttons with a single click…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Brown-Basye-Montet and Seshan to provide the technique of sending the recorded audio message, by the group messaging service, to a plurality of user nodes in the group besides the first user node of Seshan in the system of  Brown-Basye-Montet in order to easily notify contacts or user nodes of changes (Seshan, see paragraph 0004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2017/0269972, which describes a method and system for dynamically integrating a plurality of BOTs;
U.S. PGPub 2012/0294454, which describes mobile terminal and earphone identifying method; and 
U.S. PGPub 2011/0206196, which describes a system and method for managing contact information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MENG VANG/Primary Examiner, Art Unit 2443